DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ¶ [0039 ] of specification discloses a reference sign 2202 in FIG. 7. However, FIG. 7 does not show 2202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to because the label 163b in FIG. 11A is labelled for the wrong part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2017/0133309 A1, hereinafter, “Kim”) in view of Paek et al. (US PG-Pub No.: 2014/0124949 A1, hereinafter, “Paek”). 

[AltContent: textbox (Second pad regions)][AltContent: arrow][AltContent: arrow]        
    PNG
    media_image1.png
    316
    530
    media_image1.png
    Greyscale



Regarding claim 1, Kim discloses a semiconductor package (see Kim, FIG. 23) comprising:
a frame (115, FIG. 23) having a cavity and having a wiring structure (113, ¶ [0153]) connecting first (bottom surface) and second surfaces (top surface) opposing each other (FIG. 23);
a connection structure (130, ¶ [0111]) disposed on the first surface (bottom surface) of the frame (115) and including a first redistribution layer (112b, ¶ [0161]) connected to the wiring structure (113, FIG. 23);
a semiconductor chip (120, ¶ [0117]) disposed on the connection structure (130) in the cavity and having a connection pad (annotated FIG. 23 above) connected to the first redistribution layer (112b, FIG. 23);

a second redistribution layer (112a+170, 170 not shown in FIG. 23, but shown in FIG. 22; ¶ [0164]) having a redistribution pattern (170) embedded in the encapsulant (111a+110) and exposed from one surface thereof and a connection via (annotated FIG. 23 above including 112a) connecting the wiring structure (113) and the redistribution pattern (170) through the encapsulant (111a+110, FIG. 23).
Kim is silent regarding that the connection via includes a first via connected to the wiring structure and a second via disposed on the first via and connecting the redistribution pattern to the first via, a lower surface of the second via has an area larger than an area of an upper surface of the first via, and the first and second vias have an integrated structure.
Paek, however, discloses a semiconductor package (see Paek, FIG. 3), comprising a connection via (170 in 171 and 172, FIG. 3) including a first via (170 in 171) connected to a wiring structure (130, FIG. 3) and a second via (170 in 172) disposed on the first via (170 in 171) and connecting a redistribution pattern (181, FIG. 3) to the first via (170 in 171), a lower surface of the second via (170 in 172) has an area larger than an area of an upper surface of the first via (170 in 171), and the first and second vias (170) have an integrated structure (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s connection via including a first via connected to the wiring structure and a second via disposed on the first via and 

Regarding claim 3, Kim in view of Paek discloses the semiconductor package of claim 1, wherein the redistribution pattern (Paek’s 181) is connected to a region of an outer periphery of the second via (Paek, FIG. 3).
Note: the reason of obviousness to combine teachings from Kim and Paek has been give above regarding claim 1; therefore, it will not be repeated hereinafter.

Regarding claim 4, Kim in view of Paek discloses the semiconductor package of claim 1, wherein a center of the second via is offset from a center of the first via (Paek, FIG. 3).

Regarding claim 5, Kim in view of Paek discloses the semiconductor package of claim 4, wherein the center of the second via (170 in 172) is positioned to be closer to a connected portion of the redistribution pattern (181; Paek, FIG. 3) than the center of the first via (170 in 171).

Regarding claim 6, Kim in view of Paek discloses the semiconductor package of claim 1, wherein the second via (170 in 172) includes a plurality of vias (Paek, several 

Regarding claim 7, Kim in view of Paek discloses the semiconductor package of claim 1, wherein the second via (170 in 172) has a height different from a thickness of the redistribution pattern (181; Paek, FIG. 3).

Regarding claim 14, Kim discloses a semiconductor package (see Kim, FIG. 23) comprising:
a frame (115, FIG. 23) having a cavity and having a wiring structure (113, ¶ [0153]) connecting first (bottom surface) and second surfaces (top surface) opposing each other (FIG. 23);
a connection structure (130, ¶ [0111]) disposed on the first surface (bottom surface) of the frame (115) and including a first redistribution layer (112b, ¶ [0161]) connected to the wiring structure (113, FIG. 23);
a semiconductor chip (120, ¶ [0117]) disposed on the connection structure (130) in the cavity and having a connection pad (annotated FIG. 23 above) connected to the first redistribution layer (112b, FIG. 23);
an encapsulant (111a+110, FIG. 23) encapsulating the semiconductor chip (120) located in the cavity and covering the second surface (top surface) of the frame (115, FIG. 23); and
a second redistribution layer (112a+170, 170 not shown in FIG. 23, but shown in FIG. 22; ¶ [0164]) having a redistribution pattern (170) embedded in the encapsulant 
Kim is silent regarding that the connection via includes a first via connected to the wiring structure and a second via disposed on the first via, having a center offset from a center of the first via, and connected to the redistribution pattern.
Paek, however, discloses a semiconductor package (see Paek, FIG. 3), comprising a connection via (170 in 171 and 172, FIG. 3) including a first via (170 in 171) connected to a wiring structure (130, FIG. 3) and a second via (170 in 172) disposed on the first via (170 in 171), having a center offset from a center of the first via (170 in 171), and connected to a redistribution pattern (181, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kim’s connection via including a first via connected to the wiring structure and a second via disposed on the first via, having a center offset from a center of the first via, and connected to the redistribution pattern, as taught by Paek, in order to enlarge the contact area and redistribute the connections.

Regarding claim 15, Kim in view of Paek discloses the semiconductor package of claim 14, wherein the center of the second via (170 in 172) is positioned to be closer to a connected portion of the redistribution pattern (181) than the center of the first via (170 in 172; Paek, FIG. 3).
Note: the reason of obviousness to combine teachings from Kim and Paek has been give above regarding claim 14; therefore, it will not be repeated hereinafter.

Regarding claim 16, Kim in view of Paek discloses the semiconductor package of claim 14, wherein a lower surface of the second via (170 in 172) has an area larger than an area of an upper surface of the first via (170 in 171; Paek, FIG. 3).

Regarding claim 17, Kim in view of Paek discloses the semiconductor package of claim 14, wherein the second via (170 in 172) includes a plurality of vias (several 170 in 172) arranged partially overlapping each other in a horizontal direction (Paek, FIG. 3), and the plurality of vias are arranged from the first via (170 in 171) toward the redistribution pattern (181, FIG. 3; 170 in 172 are between 170 in 171 and 181; therefore, they are arranged from 170 in 171 toward 181).

Regarding claim 19, Kim in view of Paek discloses the semiconductor package of claim 14, wherein the second via (170 in 172) has a height different from a thickness of the redistribution pattern (181; Paek, FIG. 3).

Claims 2, 8, 10-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2017/0133309 A1, hereinafter, “Kim”) in view of Paek et al. (US PG-Pub No.: 2014/0124949 A1, hereinafter, “Paek”), as applied to claims 1 and 14 above, and further in view of Yu et al. (US Patent No.: 9,972,581 B1, hereinafter, “Yu”). 
claim 2, Kim in view of Paek discloses the semiconductor package of claim 1.
Kim in view of Paek is silent regarding that the connection via includes a seed layer positioned at an interface with the encapsulant and a plating layer disposed on the seed layer, and the seed layer extends from a bottom surface and a side surface of the first via to a side surface of the second via.
Yu, however, discloses a semiconductor package (see Yu, FIG. 10), comprising a seed layer (not shown, col 4 and line 48) positioned at an interface with an encapsulant (50+60) and a plating layer (54+56, col 4 and line 50) disposed on the seed layer (col 4 and line 50), and the seed layer extends from a bottom surface and a side surface of a first via (via filled with 54) to a side surface of a second via (via filled with 56; plating is based on the seed layer; therefore, the seed layer extends from a bottom surface and a side surface of the first via to a side surface of the second via).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a seed layer positioned at an interface with the encapsulant of Kim in view of Paek and a plating layer disposed on the seed layer, and the seed layer extending from a bottom surface and a side surface of the first via to a side surface of the second via, as taught by Yu, in order to form the connection conductor with good adhesion.

Regarding claim 8, Kim in view of Paek discloses the semiconductor package of claim 1.

Yu, however, discloses a semiconductor package (see Yu, FIG. 12), wherein a connection via (68+64+58+56+54) has an upper surface in which a portion adjacent to the center of a first via (64+58+56+54) is recessed (FIG. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the connection via of Kim in view of Paek having an upper surface in which a portion adjacent to the center of the first via is recessed, as taught by Yu, in order to improve bonding property.

Regarding claim 10, Kim in view of Paek discloses the semiconductor package of claim 1.
Kim in view of Paek is silent regarding that a portion of the redistribution pattern has a repair portion filled with the same metal as that of the connection via.
Yu, however, discloses a semiconductor package (see Yu, FIG. 16), wherein a portion of a redistribution pattern (to meet this limitation, 70+68+64+58 is a distribution pattern, FIG. 16) has a repair portion (58 in 62) filled with the same metal as that of a connection via (56+54, FIG. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a portion of the redistribution pattern of Kim in view of Paek with a repair portion filled with the same metal as that of the connection via, as taught by Yu, in order to improve the integrity of the redistribution layers (col 5 and lines 41-44).
claim 11, Kim in view of Paek and Yu discloses the semiconductor package of claim 10, wherein the repair portion (58 in 62) has substantially the same thickness as a height of the second via (56 in 60; Yu, FIG. 16).
Note: the reason of obviousness to combine teachings from Kim, Paek, and Yu has been give above regarding claim 10; therefore, it will not be repeated hereinafter.

Regarding claim 12, Kim in view of Paek and Yu discloses the semiconductor package of claim 10.
Kim in view of Paek and Yu is silent regarding that the repair portion includes a plating layer, and a seed layer between the plating layer and the encapsulant and between the plating layer and the redistribution pattern.
However, Yu discloses that the connection via 54+56, which is similar to the repair portion 58 and part of the redistribution pattern 64, includes a seed layer (not shown, col 4 and line 48) between a plating layer (54+56, col 4 and line 50) and an encapsulant (50+60+62+66, the seed layer is deposited first in order to form the plating layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the repair portion 58 and part of the redistribution layer 64 using the same technique as forming the connection via 54+56, since the selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the repair portion includes a plating layer, and a seed layer between the plating layer and the encapsulant and between the plating layer and the redistribution pattern.
claim 13, Kim in view of Paek discloses the semiconductor package of claim 1, wherein the first (112b) and second (112a+170) redistribution layers have a plurality of second pad regions (Kim, annotated FIG. 23 above), and the semiconductor package further comprising: a second passivation layer (140 under 130) disposed on a lower surface of the connection structure (130) and having openings exposing the plurality of second pad regions (FIG. 23).
Kim in view of Paek is silent regarding a first passivation layer disposed on a surface of the encapsulant and having openings exposing the plurality of first pad regions.
Yu, however, discloses a semiconductor package (see Yu, FIG. 16), comprising a first passivation layer (66, FIG. 16) disposed on a surface of an encapsulant (50+60+62, FIG. 16) and having openings exposing a plurality of first pad regions (64, FIG. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first passivation layer disposed on a surface of the encapsulant of Kim in view of Paek and having openings exposing the plurality of first pad regions, as taught by Yu, in order to further protect the device.

Regarding claim 18, Kim in view of Paek discloses the semiconductor package of claim 14.
Kim in view of Paek is silent regarding that the connection via includes a seed layer positioned at an interface with the encapsulant and a plating layer disposed on the 
Yu, however, discloses a semiconductor package (see Yu, FIG. 10), comprising a seed layer (not shown, col 4 and line 48) positioned at an interface with an encapsulant (50+60) and a plating layer (54+56, col 4 and line 50) disposed on the seed layer (col 4 and line 50), and the seed layer extends from a bottom surface and a side surface of a first via (via filled with 54) to a side surface of a second via (via filled with 56; plating is based on the seed layer; therefore, the seed layer extends from a bottom surface and a side surface of the first via to a side surface of the second via).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a seed layer positioned at an interface with the encapsulant of Kim in view of Paek and a plating layer disposed on the seed layer, and the seed layer extending from a bottom surface and a side surface of the first via to a side surface of the second via, as taught by Yu, in order to form the connection conductor with good adhesion.

Regarding claim 20, Kim in view of Paek discloses the semiconductor package of claim 14.
Kim in view of Paek is silent regarding that a portion of the redistribution pattern has a repair portion filled with the same metal as that of the connection via.
Yu, however, discloses a semiconductor package (see Yu, FIG. 16), wherein a portion of a redistribution pattern (to meet this limitation, 70+68+64+58 is a distribution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a portion of the redistribution pattern of Kim in view of Paek with a repair portion filled with the same metal as that of the connection via, as taught by Yu, in order to improve the integrity of the redistribution layers (col 5 and lines 41-44).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG-Pub No.: 2017/0133309 A1, hereinafter, “Kim”) in view of Paek et al. (US PG-Pub No.: 2014/0124949 A1, hereinafter, “Paek”), as applied to claim 1 above, and further in view of Ko et al. (US PG-Pub No.: 2016/0133601 A1, hereinafter, “Ko”). 
Regarding claim 9, Kim in view of Paek discloses the semiconductor package of claim 1.
Kim in view of Paek is silent regarding that an exposed surface of the redistribution pattern is substantially coplanar with an upper surface of the encapsulant.
Ko, however, discloses a semiconductor package (see Ko, FIG. 1F), wherein an exposed surface of a redistribution pattern (40, FIG. 1E) is substantially coplanar with an upper surface of an encapsulant (42, FIG. 1E and ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an exposed surface of the redistribution pattern of Kim in view of Paek substantially coplanar with an upper surface of the encapsulant, as taught by Ko, since it offers a flat surface easy for bonding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 




/XIA L CROSS/Examiner, Art Unit 2892